¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its May 1, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The Petitioner's "OBJECTION TO MISSTATEMENTS OF THE RECORD CONTAINED IN RESPONDENT'S ANSWER TO PETITION FOR ACCEPTANCE OF REVIEW" is granted only to the extent that the reference to benefits of immunization are stricken and the remainder of the motion is denied.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE